UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-7607


JOHN ALEXANDER WAGNER,

                    Plaintiff - Appellant,

             v.

BRIAN G. IAMES; DEAN W. ROUNDS, SR.; CODY W. GILPIN; WARREN G.
MALLOW; FRANK B. BISHOP, JR.; CHRISTOPHER ANDERSON;
NICHOLAS J. SOLTAS; COREY A. DOLLEY; EARL RITCHIE; BRANDON
SELF,

                    Defendants - Appellees,

             and

BRADLEY A. WILT; NP JANETTE CLARK,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:16-cv-00098-ELH)


Submitted: March 29, 2018                                       Decided: April 6, 2018


Before TRAXLER, KING, and KEENAN, Circuit Judges.


Remanded by unpublished per curiam opinion.
John Alexander Wagner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       John Alexander Wagner, a Maryland inmate, seeks to appeal the portion of the

district court’s February 28, 2017, order granting summary judgment to one of the

Defendants named in his 42 U.S.C. § 1983 (2012) complaint. After the parties agreed to

settle the remaining claims, the court dismissed the action on June 29, 2017. Wagner

submitted a notice of appeal dated June 29 but received by the district court after the

expiration of the 30-day appeal period. Fed. R. App. P. 4(a)(1)(A). Included with his

notice of appeal was a letter to the district court clerk, dated December 4, 2017, in which

Wagner asserted that he had received no response to a previously filed notice of appeal.

       Because Wagner is incarcerated, his notice of appeal is deemed filed on the date it

was properly delivered to prison officials for mailing to the court. Fed. R. App. P.

4(c)(1); Houston v. Lack, 487 U.S. 266 (1988). “[T]he timely filing of a notice of appeal

in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214

(2007). Here, the record does not conclusively establish when Wagner submitted his

notice of appeal to prison officials. Accordingly, we remand the case for the limited

purpose of allowing the district court to make this finding and to determine whether

Wagner timely filed his notice of appeal. The record, as supplemented, will then be

returned to this court for further consideration.

                                                                             REMANDED




                                              3